Citation Nr: 0935372	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right foot. 

2.  Entitlement to service connection for arthritis of the 
back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to July 1984 
and from September 1987 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Philadelphia, Pennsylvania.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in January 2009 and at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
in June 2009.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
has right foot arthritis which is due to any disease or 
injury in service or is of service origin.

2.  There is no competent evidence that the Veteran currently 
has arthritis of the back which is due to any disease or 
injury in service or is of service origin.


CONCLUSIONS OF LAW

1.  Right foot arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Arthritis of the back was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the 
Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II. Right Foot Arthritis

A. Recitation of Evidence

Service treatment records reveal that at the time of a March 
1981 examination, there were no complaints or findings of a 
right foot disorder.  On her March 1981 report of medical 
history, the veteran checked the "no" boxes when asked if 
she had or had ever had foot trouble or arthritis, 
rheumatism, or bursitis.  

In January 1983, the Veteran was seen with complaints of 
right foot pain.  An assessment of flat feet/pes planus was 
rendered at that time.  During a June 1984 physical 
examination, normal findings were reported for the feet and 
lower extremities.  On her June 1984 report of medical 
history, the Veteran checked the "yes" boxes when asked if 
she had or had ever had foot trouble or bone, joint, or other 
deformity.  The Veteran checked the "don't know" box when 
asked if she had or had ever had arthritis, rheumatism, or 
bursitis.  

At the time of a June 1986 examination, the Veteran was noted 
to have a well healed ankle sprain and was found to be fit 
for duty.  Normal findings were reported for the lower 
extremities.  On her June 1986 report of medical history, the 
Veteran checked the "no" boxes when asked if she had or had 
ever had foot trouble and whether she had or had ever had 
arthritis, rheumatism, or bursitis.  

Normal findings for the feet and lower extremities were 
reported at the time of a September 1987 examination.  The 
Veteran again checked the "no" boxes when asked if she had 
or had ever had foot trouble or arthritis, rheumatism, or 
bursitis on her September 1987 report of medical history.  

In June 1988, the Veteran was seen with complaints of right 
foot pain for 24 hours.  She stated that she had sharp pain 
in the arch of her foot and that her ankle hurt.  Physical 
examination of the right foot revealed that the Veteran had 
full range of motion, no swelling, and no erythema.  There 
was pain on palpation of the right great toe and ankle joint.  
A diagnosis of bursitis of the great toe was rendered.  

At the time of a September 1988 examination, normal findings 
were reported for the feet and lower extremities.  On her 
September 1988 report of medical history, the Veteran checked 
the "no" boxes when asked if she had or had ever had foot 
trouble or arthritis, bursitis, or rheumatism.  During an 
October 1989 examination, the Veteran was noted to have 
bilateral hallux valgus.  The veteran checked the "no" box 
on her October 1989 report of medical history when asked if 
she had or had ever had foot trouble but cheeked the "yes" 
box when asked if she had or had ever had arthritis, 
rheumatism, or bursitis.  

On her December 1991 report of medical history, the Veteran 
checked the "no" boxes when asked if she had or had ever 
had foot trouble or arthritis, bursitis, or rheumatism.  At 
the time of the Veteran's January 1992 service separation 
examination, normal findings were reported for the feet and 
lower extremities.  

At the time of an October 1992 Army Reserve examination, 
normal findings were again reported for the feet and lower 
extremities.  The Veteran once again checked the "no" boxes 
when asked if she had or had ever had foot trouble or 
arthritis, rheumatism, or bursitis.  

VA treatment records received in conjunction with the 
Veteran's claim reveal no complaints or findings of right 
foot problems in the years immediately following service.  

At the time of her January 2009 hearing, the Veteran 
indicated that she had arthritis in her right foot.  She 
noted that it had been suggested that she get an insert for 
her shoes.  She stated that it was her belief that her right 
foot arthritis arose from the PT she performed in service.  

Subsequent to the hearing, the Veteran was afforded a VA 
examination in February 2009.  The examiner indicated that 
the claims folder was available and had been reviewed.  The 
examiner observed that it was the Veteran's contention that 
her disabilities were caused by an acute injury in service.  

The examiner noted that the Veteran reported that during her 
first period of service, she developed a bunion on her right 
foot, for which she was seen while at Ft. Bragg.  She 
indicated that "they kind of blew it off" and she was given 
a pair of over-the-counter arch supports and sent away.  The 
Veteran gave no history of acute injury to her feet other 
than "pounding of my feet from running with boots on".  She 
indicated that no X-rays were taken of her feet.  

The Veteran reported that her right foot constantly hurt and 
stated that the bunion on her right foot was unsightly.  She 
noted having been seen by a private podiatrist from 1975 to 
1976, who recommended orthotics.  The Veteran had not worn 
corrective shoes or custom orthotics and denied the use of 
crutches, a brace, or a cane.  The examiner observed that 
there was no documented history of injury to the Veteran's 
feet other than from walking and running in her military 
boots.  

Following examination, it was the examiner's assessment that 
the Veteran had chronic right foot pain; hallux abducto 
valgus with moderate bunion deformity of the right foot; 
hallux limitus with limited range of motion of the 1st MTPJ 
of the right foot; and fully compensated forefoot valgus.  He 
noted that the Veteran's service treatment records did not 
confirm acute injury to the right foot.  The examiner stated 
that he could not provide an opinion as to whether the 
Veteran's right foot disorder was related to her period of 
service without resort to speculation.  

At the time of her June 2009 hearing, the Veteran testified 
that she experienced persistent foot pain while at Fort 
Bragg.  She indicated that she went to sick call and was told 
that it was a common ailment and was given a pair of inserts 
to put in her boots, which were not custom made.  She stated 
that the pain persisted for awhile and noted that she went to 
her civilian doctor following discharge as she had insurance.  
She reported that she went to Brandywine Hospital for 
treatment and indicated that they took x-rays which revealed 
arthritis in her foot. The Veteran noted that they 
recommended custom made orthotics for her feet.  

The Veteran indicated that she was seen on only one occasion 
at Ft. Bragg.  She reported that she received no other foot 
treatment for the remainder of her period of service.  She 
also noted that the foot pain was episodic initially but that 
it was daily towards the end of her second enlistment.  The 
Veteran then stated that she received treatment on only one 
occasion following service and that was in 1995 at Brandywine 
Hospital.  She indicated that she had been told by a VA 
physician who was treating her for her back that she had 
premature arthritis which was the result of running on hard 
surfaces that was caused by the constant pounding of running.  

She stated that she would be submitting this information 
along with other information within the 60 day time frame 
following service.  As noted below, no further evidence has 
been received.  

B. Analysis

The Veteran maintains that she currently has arthritis of the 
right foot which is related to her period of service.  While 
the Veteran her expressed her belief that she currently has 
right foot arthritis related to her period of service, lay 
persons are not competent to opine as to medical etiology or 
to render medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  Although the Veteran has reported a 
continuity of symptomatology at the time of her hearings and 
at her February 2009 VA examination, the treatment records 
associated with the claims folder do not reveal such a 
continuity.  While the Board notes that the Veteran was seen 
with complaints of right foot pain on several occasions 
during service, normal findings for the right foot were 
reported on numerous examinations and the Veteran checked the 
"no" boxes when asked if she had or had ever had foot 
trouble or arthritis, rheumatism or bursitis, including her 
December 1991 report of medical history.  Normal findings for 
the feet were noted at the time of her January 1992 service 
separation examination and at the time of the October 1992 
Army Reserve examination.  The Veteran again checked the 
"no" boxes when asked if she had or had ever had foot 
trouble or arthritis, rheumatism, or bursitis on her October 
1992 report of medical history.  She also testified as to not 
having received treatment for her feet until 1995, more than 
three years after her separation from service.  

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
right foot disorder, including arthritis, and the Veteran's 
period of service.  There are also no opinions beneficial to 
the Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for right foot arthritis and the benefit-
of-the-doubt doctrine is not for application.



III. Back

A. Recitation of Evidence

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of any back 
disorder at the time of a March 1981 examination.  On her 
March 1981 report of medical history, the Veteran did check 
the "yes" box when asked if she had or had ever had 
recurrent back pain.  However, she checked the "no" box 
when asked if she had or had ever had arthritis, bursitis, or 
rheumatism.  At the time of a June 1984 examination, normal 
findings were reported for the spine and other 
musculoskeletal system.  The Veteran cheeked the "don't 
know" boxes when asked if she had or had ever recurrent back 
pain or arthritis, bursitis, or rheumatism.  

Normal findings for the spine and musculoskeletal system were 
reported at the time of a June 1986 examination.  On her June 
1986 report of medical history, the Veteran checked the 
"no" boxes when asked if she had or had ever had recurrent 
back pain or arthritis, rheumatism or bursitis.  Normal 
findings were again noted for the spine and musculoskeletal 
system at the time of a September 1987 examination.  The 
Veteran again checked the "no" boxes when asked about 
recurrent back pain and arthritis, rheumatism, and bursitis 
on her September 1987 report of medical history.  The same 
findings and responses were noted at the time of a September 
1988 examination and report of medical history.  

In a September 1989 telephone record, it was noted that the 
Veteran was complaining of muscle pain in the left neck and 
shoulder for approximately one and one-half weeks.  

Normal findings were again reported for the spine and 
musculoskeletal system at a September 1989 examination and 
the Veteran checked the "no" box when asked if she had or 
had ever had recurrent back pain.  She did check the "yes" 
box when asked if she had or had ever had arthritis, 
rheumatism, or bursitis.  There were no complaints of back 
problems noted in the "note" section of the report.  

On her December 1991 report of medical history, the Veteran 
again checked the "no" boxes when asked about recurrent 
back pain and arthritis, rheumatism and bursitis.  Normal 
findings for the spine and musculoskeletal system were noted 
on the Veteran's January 1992 service separation examination.  
At the time of her October 1992 Army Reserve examination, 
normal findings for the spine and musculoskeletal system were 
again reported, with the Veteran once again checking the 
"no" boxes when asked about recurrent back pain and 
arthritis, rheumatism, and bursitis.  

At her January 2009 hearing, the Veteran indicated that she 
had been told by a VA physician that it was her belief that 
the Veteran had arthritis in her back as a result of the 
marching in service.  

The Veteran was afforded a VA examination in February 2009.  
The examiner noted that the claims folder was available and 
had been reviewed.  She indicated that the claims folder did 
not reveal any evidence of complaints of either low back 
pain, upper back pain, or neck pain or treatment for any of 
these conditions.  The examiner noted that the Veteran stated 
that she had had upper back pain between the shoulder blades 
and the lower thoracic area, but had done well after 
receiving physical therapy.  The examiner indicated that 
based upon information obtained from the Coatesville VAMC it 
appeared that she was treated for cervical spine pain but did 
not have any neck pain and denied any neck pain at the time 
of the examination.  

Following examination, the examiner reported that the Veteran 
had had a normal physical examination of the thoracolumbar 
spine without any objective evidence of pathology.  The 
examiner stated that based upon information obtained by 
reviewing the entire claims folder, the history from the 
Veteran, and the history obtained from the Coatesville VAMC, 
it was his opinion that there was no evidence of any findings 
in the thoracolumbar spine.  Hence, an opinion could not be 
rendered as there was no diagnosis of any pathology at the 
time of the examination.  



B. Analysis

The Veteran maintains that she currently has a back disorder 
which had its onset in service.  Whether service connection 
is considered on a direct, secondary, or presumptive basis, 
it cannot be granted in the absence of evidence of a current 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)). The 
requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  McClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, it has not 
been shown that the Veteran currently has a thoracolumbar 
spine disorder.  Moreover, there is no competent evidence of 
a relationship between any claimed arthritis of the back, to 
include the thoracolumbar spine, and the Veteran's period of 
service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for arthritis of the back, to include 
the thoracolumbar spine, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in an August 2005 letter, the RO provided the Veteran 
with notice that informed her of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told her what evidence she was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told her to submit relevant evidence in her possession.  
The letter also told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.  The Veteran was 
provided with notice as to the disability rating and 
effective date elements of the claim in a January 2007 
letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  The Board notes that at 
the time of her June 2009 hearing, the Veteran indicated that 
she would be submitting additional evidence.  She requested 
that the record remain open for 60 days.  To date, no further 
evidence or information has been received from the Veteran. 

Based upon the foregoing, no further action is necessary to 
assist the Veteran in substantiating the claim.


ORDER

Service connection for arthritis of the right foot is denied. 

Service connection for arthritis of the back is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


